DETAILED ACTION
ALLOWABILITY NOTICE / REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR §1.114
2. A request for continued examination under 37 CFR §1.114, including the fee set
forth in 37 CFR §1.17(e), was filed on July 22, 2022 in this application after final rejection. Since this application is eligible for continued examination under 37 CFR §1.114 and the fee set forth in 37 CFR §1.17(e) has been timely paid, the previous Office action dated April 25, 2022 has been withdrawn pursuant to 37 CFR §1.114 and
the submission filed on July 22, 2022 has been entered. Claims 1-20 were previously canceled. Claim 41 has been newly added. Claim 26 is now canceled. Claims 21, 30-31, and 36 have been amended. Thus, claims 21-25 and 27-41 are pending and are allowed.

Status of Claims
3. This action is in reply to Applicant’s filing of the Request for Continued Examination and its accompanying latest claim set dated July 22, 2022. 
4.  Applicant has amended claims 21, 30-31, and 36. Claims 1-20 were previously canceled. Claim 41 has been newly added. Claim 26 is now canceled. Thus, claims 21-25 and 27-41 are pending and are allowed.

Response to Arguments for Previous §35 U.S.C. §101 Rejection
5. Applicant’s arguments with respect to the claims being patent-eligible are persuasive. Applicant states that the claims “provide a practical application of any judicial exception.” (See Applicant’s Arguments, p. 13). This is because “the claims provide specific limitations relating to both receive and display information as a transaction is in progress and also transmit credential information to conduct a payment transaction during a single connection session with a peripheral device via a wireless short-range communication channel.” Id.
This argument is persuasive and the claim is eligible because the claim as a whole integrates an abstract idea into a practical application since the user interacts directly with the communication device to select a particular peripheral device to conduct a transaction, and then opens the payment application to complete the transaction without any use of a merchant device at a terminal. This also holds true for the rest of the claims in this application. 

Allowable Subject Matter
6.  The following is an Examiner’s statement of reasons for allowance over the prior art: The following limitations were not taught by the previously cited prior art: 
“identifying, by a communication device via a wireless short-range communication channel, a number of available peripheral devices within a communication range of the wireless short-range communication channel, each of the number of available peripheral devices linked to a different point-of-sale device and continuously advertising its presence, wherein the communication device is a mobile device that is executing a payment application and comprises a secure element storing payment data and wherein the point of sale device is located within a merchant store;” and
“receiving in real-time, by the communication device from the peripheral device via the wireless short-range communication link, item level data associated with an item for purchase as the item for purchase is being scanned by the point of sale device…”
The following relevant prior art is the closest that has been found to the present invention, but it does not disclose the limitations found above relating to detecting a number of available peripheral devices that are available for a consumer to carry out a transaction using said consumer’s mobile device at various merchant terminals and then using only that communication device to receive item information in order to complete the transaction.   
Ng et al. (U.S. Pat. No. 9,990,621) discloses a system that implements a split bill payment technology that collects from each bill payer using a point-of-sale system that detects multiple mobiles devices linked to each bill payer. However, Ng does not teach that that a peripheral device is detected by a consumer’s mobile device to carry out a transaction and then only that mobile device is used to complete the transaction by obtaining item information data on the mobile device itself. The present invention provides all of this.
For these reasons, independent claims 21, 31, and 36 are deemed to be allowable over the most relevant prior art, and claims 22–25, 27-30, 32–35, and 37–41 are allowed by dependency on allowed claims 21, 31, and 36, respectively. 

Regarding §35 U.S.C. §101, the pending claims are allowed since the instant claims recite additional features and/or elements that integrate the abstract idea that is recited by the claims into a practical application of the abstract idea. 
Specifically, the claims fall in to the group of abstract ideas described as certain methods of organizing human activities as the claims recite a commercial interaction. The general details include receiving and transmitting product and payment data in order to purchase a product at a merchant store.
Claim 21 recites the followings limitations, “receiving, by the communication device, a selection of a peripheral device associated with a point-of-sale device from the number of available peripheral devices” and “launching, by the communication device, the payment application…”
This claim is eligible because the claim as a whole integrates an abstract idea into a practical application since the user interacts directly with the communication device to select a particular peripheral device to conduct a transaction, and then opens the payment application to complete the transaction without any use of a merchant device at a terminal. Accordingly, the prior rejection under 35 U.S.C. §101 is hereby withdrawn.

7. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to AMIT PATEL whose telephone number is (313) 446-4902.  The Examiner can normally be reached Mon - Fri 8 AM - 4 PM EST.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Namrata Boveja, can be reached at (571) 272-8105.  The Examiner’s fax phone number is (571) 273-6087.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, or via video conference using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant may call the Examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about accessing the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (USA or CANADA) or (571) 272-1000. 

/Amit Patel/
Examiner Art Unit 3696

/SCOTT S TROTTER/Primary Examiner, Art Unit 3696